DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021, 05/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-10, 11-14, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez et al. 5,768,965 (applicant provided prior art).

Regarding claim 1, Gonzalez discloses a drawer tray (till 16) for attachment of a drawer (assembly 10). The drawer tray comprising: a placement table (drawer 14)  here the drawer is placed [FIG 1-2]; and a regulation member (either rails on the sides of the drawer 14 to regulate the placement of the drawer till 16 inside the drawer 14) to regulate a placement position where the drawer is placed on or above the placement member [FIG 1-2, 4-5] [col 3, l. 33-44] [col 4, l. 27-col. 5, l.63], the regulation member including: a horizontal position regulating member (ribs 14g) to regulate the placement position of the drawer in a horizontal direction, and a height position regulating member (ribs 14g) to regulate the placement position of the drawer in a height direction [col 2, l. 36-40][ FIG 2].
Regarding claim 3, Gonzalez discloses all of the limitations of claim 1. Gonzalez further discloses the horizontal position regulating member es in the horizontal direction with respect to the placement member [FIG 2] [col 3, l. 33-col 5, l. 63].
Regarding claim 5, Gonzalez discloses all of the limitations of claim 1. Gonzalez further discloses the height position regulating member in the height direction with respect to the placement member [col 2, l. 36-40].
Regarding claim 6, Gonzalez discloses all of the limitations of claim 1. Gonzalez further discloses the regulation member closes a hole portion provided in a side surface of the drawer [fig2].
Regarding claim 7, Gonzalez discloses all of the limitations of claim 1. Gonzalez further discloses the regulation  member comprises a placement assisting member which is configured to be separable from the regulation member, and which adjusts the placement position of the drawer by being separated from the regulation member and being attached to the placement member [FIG 2] [col 3, l. 33-col 5, l. 60].
Regarding claim 8, Gonzalez discloses all of the limitations of claim 7. Gonzalez further discloses the placement assisting member prevents the drawer from being placed [[in]] on or above the placement member in an orientation different from a predetermined orientation [FIG 2] [col 3, l. 33-col 5, l. 60].
Regarding claim 9, Gonzalez discloses all of the limitations of claim 7. Gonzalez further discloses he horizontal position regulating member comprises: a bottom surface abutting portion on which a bottom surface of the drawer abuts when the drawer is placed on or above the drawer tray; and a side surface abutting portion which abuts on a side surface portion of the drawer when the drawer is placed on or above the drawer tray, and the placement assisting member has a height identical to a height of the bottom surface abutting portion [FIG 4].
Regarding claim 10, Gonzalez discloses all of the limitations of claim 1. Gonzalez further discloses the regulation  member is configured to regulate placement positions of a plurality of [[the]] drawers of types different from each other to the plurality of positions different from each other by the disposition of the regulation member [FIG 2].
Regarding claim 12, Gonzalez discloses all of the limitations of claim 10. Gonzalez further discloses the plurality of drawers of types different from each other differs from each other in at least one of size, shape and/or height of the drawer, and/or size, shape and/or location of the compartment of the drawer [FIG 1-2].
Regarding claim 13, Gonzalez discloses all of the limitations of claim 10. Gonzalez further discloses he placement table is provided with a mark that allows the regulation  member to be aligned to the position in accordance with the type of the drawer [FIG 4].
Regarding claim 14, Gonzalez discloses all of the limitations of claim 10. Gonzalez further discloses  the drawer tray is attached to a coin handling apparatus, the placement member comprises a first surface, and a second surface located on a side opposite to the first surface, the first surface is provided with the regulation  member in accordance with a drawer of a first type, and the second surface is provided with the regulation member in accordance with a drawer of a second type [FIG 2] [col 3, l. 33-col 5, l. 60].
Regarding claim  19, Gonzalez discloses all of the limitations of claim 1. Gonzalez further discloses the horizontal position regulating member comprises: a bottom surface (14e) abutting portion on which a bottom surface of the drawer abuts when the drawer is placed on or above the drawer tray, and a side surface abutting portion which abuts on a side surface (14d) portion of the drawer when the drawer is placed on or above the drawer tray [FIG 2].
Regarding claim 20, Gonzalez discloses all of the limitations of claim 19. Gonzalez further discloses the bottom surface abutting portion has a substantially square plate shape [FIG 2].
Regarding claim 21, Gonzalez discloses all of the limitations of claim 19. Gonzalez further discloses  the side surface abutting portion comprises a pair of erected portions and a bridge portion, the pair of erected portions extend in a direction orthogonal to a plate-shaped main surface of the bottom surface abutting portion, and the bridging portion connects upper ends of the erected portions [FIG 2]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. 5,768,965 (applicant provided prior art) in view of Specht 2012/0068588.

Regarding claim 11, Gonzalez discloses all of the limitations of claim 10. However, fails to explicitly disclose the regulation member is configured to regulate the placement positions of the plurality of drawers of types different from each other to positions that allow coins from a plurality of chutes of a chute unit to be guided to a plurality of the compartments provided in the drawer, respectively.
Specht discloses the regulation member is configured to regulate the placement positions of the plurality of drawers of types different from each other to positions that allow coins from a plurality of chutes of a chute unit to be guided to a plurality of the compartments provided in the drawer, respectively [24-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez in view of Specht as it is notoriously old and well known in the art to use chutes in money handling apparatuses. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2876                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2876